IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,733-01


                      EX PARTE MICHAEL CHAD REEVES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2019-2140-C2A IN THE 54TH DISTRICT COURT
                           FROM McLENNAN COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery and sentenced to fifteen years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction on March 21,

2022, and the district clerk later forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

This Court received the application and habeas record on April 22, 2022.

       The habeas record shows that, on March 24, 2022, the habeas court entered an order

designating issues. The habeas record forwarded to this Court contains no findings of fact and

conclusions of law from the habeas court resolving the disputed factual issues. This application is

remanded to the habeas court to complete its evidentiary investigation and make findings of fact and

conclusions of law.
       The habeas court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the habeas

court’s findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the habeas court and obtained from this Court.



Filed: May 11, 2022
Do not publish